TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00601-CV


In re Clifford Zeifman




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


PER CURIAM
 
		Relator Clifford Zeifman filed a motion for temporary relief and petition for writ of
mandamus on October 9, 2006, challenging the district court's order on his first amended motion
to implement the Third Court of Appeals's judgment and opinion concerning educational decisions
for his daughter, A.A.  See Tex. R. App. P. 52.1, 52.10(a); Zeifman v. Michels, No. 03-05-00533-CV, 
2006 Tex. App. LEXIS 6881 (Tex. App.--Austin Aug. 4, 2006, no pet.).  We hereby grant relator's
motion for temporary relief pending the disposition of his petition for writ of mandamus and stay
all proceedings concerning educational decisions for A.A. pending this Court's action on relator's
petition for writ of mandamus.  See Tex. R. App. P. 52.10(b).  The Court requests the real party in
interest to file a response to relator's petition for writ of mandamus by 5:00 p.m. on Tuesday,
October 17, 2006.  See Tex. R. App. P. 52.4.
		It is ordered on October 10, 2006.

Before Justices B.A. Smith, Pemberton and Waldrop